Case 5:19-cv-00034-RWS-CMC Document 15 Filed 01/19/21 Page 1 of 2 PageID #: 51




                           IN THE UNITED STATES DISTRICT COURT
                            FOR THE EASTERN DISTRICT OF TEXAS
                                   TEXARKANA DIVISION


DONTA CARSON,                                    §
                                                 §
                                                 §   CIVIL ACTION NO. 5:19-CV-00034-RWS
              Plaintiff,                         §
                                                 §
v.                                               §
                                                 §
STEVEN MALONE, et al.,                           §
                                                 §
              Defendants.                        §

                                             ORDER

       Plaintiff Donta Carson, an inmate proceeding pro se, filed the above-styled and numbered

civil action complaining of alleged violations of his constitutional rights. The case was referred to

the United States Magistrate Judge in accordance with 28 U.S.C. § 636.

       The Magistrate Judge ordered Plaintiff to pay an initial partial filing fee of $11.00 on

April 24, 2020.    Docket No. 12.       When he did not pay, the Magistrate Judge issued a

Report recommending the lawsuit be dismissed without prejudice for failure to prosecute or to

obey an order of the Court. Docket No. 13. The Report observed Plaintiff has not contacted the

Court since December of 2019.

       Plaintiff received a copy of this Report on November 5, 2020, but did not file objections.

Docket No. 14. Accordingly, he is barred from de novo review by the District Judge of those

findings, conclusions and recommendations and, except upon grounds of plain error, from appellate

review of the unobjected-to factual findings and legal conclusions accepted and adopted by the

District Court. Duarte v. City of Lewisville, Texas, 858 F.3d 348, 352 (5th Cir. 2017).

       Nonetheless, the Court has reviewed the pleadings in this case and the Report of the


                                             Page 1 of 2
Case 5:19-cv-00034-RWS-CMC Document 15 Filed 01/19/21 Page 2 of 2 PageID #: 52


Magistrate Judge. Upon such review, the Court agrees with the Report of the Magistrate Judge.

See United States v. Wilson, 864 F.2d 1219, 1221 (5th Cir.), cert. denied, 492 U.S. 918 (1989)

(where no objections to a Magistrate Judge’s Report are filed, the standard of review is “clearly
     .
erroneous, abuse of discretion and contrary to law.”).

        The Court hereby ADOPTS the Report and Recommendation of                            the United

States Magistrate Judge as the findings and conclusions of this Court. Accordingly, it is

        ORDERED that the above-styled civil action is DISMISSED WITHOUT PREJUDICE

for failure to prosecute or to obey an order of the Court. It is further

        ORDERED that any and all motions which may be pending in this civil action are hereby

DENIED-AS-MOOT.

        So ORDERED and SIGNED this 19th day of January, 2021.




                                                              ____________________________________
                                                              ROBERT W. SCHROEDER III
                                                              UNITED STATES DISTRICT JUDGE




                                                Page 2 of 2
